UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 04-6181



In Re:   WAYMARE BILLUPS,



                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                      (CA-79-1114; CA-79-1228)


Submitted:   March 25, 2004                 Decided:   April 2, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Waymare Billups, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Waymare Billups has filed a petition for writ of mandamus

seeking review of his sentences. Mandamus relief is available only

when the petitioner has a clear right to the relief sought.   See In

re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

Mandamus may not be used as a substitute for appeal.    In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979). Further, mandamus

relief is only available when there are no other means by which the

relief sought could be granted.     In re Beard, 811 F.2d 818, 826

(4th Cir. 1987).

            The relief sought by Billups is not available by way of

mandamus.     Accordingly, although we grant Billups’s motion to

proceed in forma pauperis, we deny the petition for writ of

mandamus and deny Billups’s motion for appointment of counsel,

motion to grant mandamus, and motion for a default judgment.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     PETITION DENIED




                                - 2 -